Grant, C. J.
(after stating the facts). The sole question presented is whether the superintendents of the poor can maintain a suit at law in the circuit court to recover the amount paid by the county for the support of indigent insane persons, or whether the probate coui’t has exclusive jurisdiction over such claims. We find no decision deciding the question. That plaintiffs might have presented a claim in the probate court is conceded. This was the course pursued in State v. Dunbar, 99 Mich. 99. Plaintiffs insist that the circuit court, being a court of general jurisdiction, has cognizance of such claims, and that they have a right to obtain a judgment to prevent the running of the statute of limitations. The statute (3 How. Stat. § 1930cZl) makes every insane person supported in the asylum personally liable for his maintenance therein; and when he has come into possession of property sufficient to reimburse the county or the State, and to maintain him thereafter in the asylum, such estate or the income thereof *699must be applied to his support.^ There is no express provision of the statute conferring exclusive jurisdiction upon the probate court. Certainly the income from this land should be applied either in payment of the expenses incurred by the county before she came into possession of the estate, or to her support thereafter, or to both. Had she died before suit brought, the claim would be a valid one against her estate, to be presented and proved in the probate court.
The question whether she is still indigent, in whole or in part, is not before us. An indigent insane person may have an estate in expectancy, into the possession of which she may not come for many years. There may be no general guardian, and no estate in prcesenti to be controlled and managed. It is urged that the courts should not permit this land to be sold, and thus leave the defendant without any means of support in case she should be restored to reason. That question is not before us. What method should be taken to enforce the judgihent, we need not now determine. We think the circuit court had jurisdiction, and should have rendered judgment for the plaintiffs.
Judgment reversed, and entered in this court for the plaintiffs, with costs of both courts.
The other Justices concurred.